DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 	Claims 1-20 are pending with claim 20 being withdrawn from consideration.

Claim Rejections - 35 USC § 112
The previous 112 rejection has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (“Agarwal”, US 2008/0188609 A1) in view of Golden (US 2002/0009582 A1).
Regarding claims 1-2 and 18-19, Agarwal discloses heat-cured epoxy-based adhesive compositions with improved impact resistance and good adhesion to oily metal substrates (abstract). Agarwal teaches the adhesive composition includes epoxy, core-shell rubber blend, and CARDOLITE (i.e. epoxidized cashew nut shell oil) ([0084]).
Further regarding claims 1-2, Agarwal does not expressly teach a fiberglass mesh. However, Agarwal teaches the inventive composition is suitable for adhering together parts made of different materials, including fiberglass ([0077]), and further possible applications are as matrix materials for composites, such as fiber-reinforced composites ([0082]). Agarwal teaches the use of the adhesives in structural bonds in vehicle construction ([0082]), which are known to have planar surfaces. Agarwal 
For example, as evidence, Golden discloses epoxy based reinforcing patches with improved adhesion to oily metal surfaces (title). Golden teaches in [0052] the use of thermosetting adhesives and woven fiberglass mat to form patches that adhere to oily steel.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the adhesive of Agarwal with a fiberglass mesh to form a patch as woven fiberglass mat (i.e. mesh) patches were already known in the art.
As to claims 3 and 5-7, Agarwal teaches including core shell rubber particles in the adhesive composition at preferably 20 to 40% by weight ([0039]).
As to claim 4, Agarwal teaches an embodiment (Example 1) including 6.5% reactive diluent, which is CARDOLITE (i.e. epoxidized cashew nut shell oil) ([0084]).
As to claim 8, Agarwal teaches an embodiment in which the composition is formulated to be capable of being flowed or pumped to the work site at ambient temperatures or slightly above ([0079]).
As to claim 9, Agarwal does not teach inclusion of magnetic materials.
As to claim 10, Agarwal teaches the resultant bond preferably already has sufficient strength so that the still uncured adhesive is not readily washed out, as might otherwise occur, for example, if the metal sheets which are provisionally bonded to each other are treated for de-greasing purposes in a wash bath and the in a phosphating bath ([0080]).
As to claims 11 and 14, Agarwal teaches the core shell rubber may be dispersed in phenolic resins such as BPA-based phenoxies ([0022]). Agarwal does not teach the exact amount. However, properties of phenolic resins were well understood. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to determine an amount of phenoxy resin to use depending on desired properties.
As to claims 12 and 13, Agarwal teaches core-shell rubber structures are in the form of phase separated particles dispersed in epoxy resin ([0042]).
As to claims 15-17, Agarwal does not teach the use of a release liner. However, release liners are well known in the art to protect an adhesive surface from contaminants and debris before use of the 

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/               Primary Examiner, Art Unit 1746